DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.


The Examiner has reviewed the Applicant’s arguments in their entirety (Pages 10 -13). The Applicant states (Page 11):


    PNG
    media_image1.png
    636
    1302
    media_image1.png
    Greyscale


The Examiner notes for purpose of Appeal the Applicant has mischaracterized and/or diminished significant teachings of Zhai. The Applicant contends that Zhai’s sole intent is based on “candidate search results” as detailed above but neglects the fact that Zhai teaches a translation gateway (i.e. a communication platform) which provides for communications protocol translation between entities residing in different domains. Zhai states:

    PNG
    media_image2.png
    709
    652
    media_image2.png
    Greyscale


	The evidence above clearly illustrates a communications platform and a technological environment that is “associated with an electronics communication platform” The Examiner also asserts that even if Zhai did not provide the communication translations platform referenced above Zhai still contemplates the limitations because the database server  providing candidate search results highlighted by the Applicant is enabled and/or facilitated and/or accessed by a network or communications platform and therefore is inherently “associated” with an electronic communications platform. In addition there are no metes and bounds present  with respect to the generic  “communications platform” the Applicant has included in the amended claims.

	The Examiner note for purposes of Appeal gateways are well known and conventional in the art.

Saint-Andre (XEP-0100 Gateway Interaction) teaches:

    PNG
    media_image3.png
    781
    1566
    media_image3.png
    Greyscale

Vin (US 2008/0132259) states:


    PNG
    media_image4.png
    373
    616
    media_image4.png
    Greyscale


The Applicant makes additional remarks about the prior art rejection in a piecemeal fashion. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Hence in summary, the Applicant’s remarks “ ... a server that merely communicates with a client and profile database ...” is not cogent as the prior art rejection (e.g. Zhai) clearly provides an elaborate communication platform comprising protocol translation gateways to assist and/or provide the impetus for disparate entities to establish partnerships (see below).


    PNG
    media_image5.png
    1012
    790
    media_image5.png
    Greyscale



The Examiner notes Applicant’s persistence to ignore or mischaracterized key teachings of Zhai which provide one of ordinary skill in the art to contemplate the Applicant’s claims and/or limitations does not expedite prosecution.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 21-24, 28 -33, 37, and 39 - 40 are rejected under 35 USC 103 as being unpatentable over Zhai, “Enhanced IM for Enhanced Presence”, 2008 in view of Morris (US 7,415,500) and in further view of Keltner (US 2010/0312713)

The Examiner notes Zhai, Morris, and Keltner are recited on the Applicant’s IDS submitted on 12/01/2020

	Regarding claim 21, Zhai discloses a computer-implemented method for managing electronic
communications, the method comprising:

	receiving, from a source enterprise, at a gateway server associated with an electronic communications platform, a partnership request identifying a target enterprise, the source enterprise associated with a first domain and the target enterprise associated with a second domain (Zhai; Zhai teaches a translation gateway which provides for communication protocol translation  in order to facilitate electronic communication  between disparate enterprises  associated with various geographic regions  (i.e. first and second domains) resulting in the enterprises and/or business entities creating partnerships with each other.  Potential partners (i.e. enterprises and/or business entities) may be accessed and perused in a remote enterprise database to facilitate partnership requests.


    PNG
    media_image6.png
    709
    652
    media_image6.png
    Greyscale

see e.g. Page 4, Column 1 “… the server will be able to generate an IP list of candidates … The coordinate list of the expected candidates  will be forwarded into the New Spark client for creating the map. It will draw a coloured spot to represent each candidate based on their status or other relevant information on the suitable map. As a result the user can get visualized location information of the expected candidates on their client interface which will allow them to effectively manage and arrange their future collaborative working, meeting, or business cooperating etc.”
see e.g. Page 4, Column 1 “ … list for each candidate’s information, checking for the candidate’s IM account, the located server type, any gateway’s information for communication between different Jabber servers, for translation on foreign servers, and especially the IP address”
	
	receiving, at the gateway server, from a source user of the source enterprise, a request to electronically communicate with a target user of the target enterprise, the source user and the target
user having different modes of communication (Zhai; Zhai teaches  a gateway comprising protocol translation services to facilitate enterprises establish relationships, potential partnerships to initiate a first request for communication;

	see e.g. Section IIIA: Context “ ... The Jabber/XMPP server also plays the role of the router in the system. XMPP can be passed through a translation gateway allowing the interaction with non-XMPP clients such as MSN or Yahoo Messenger, etc. The cross-system or a cross-product can be realized as well”
	see e.g. Section IV:E: “ ... effectively manage and arrange their future collaborative working, meeting, or business cooperating etc.”) ; and

	enabling electronic communications between the source user and the target user based on the defined partnership (Zhai, As Zhai teaches collaborating with respect to business partnerships, once the partnership has been mutually agreed upon, the enterprises may utilize the communication mechanism to electronically communicate;

	see e.g. Section III.C: “ ... Jabber based OpenFire Server and Spark Client  ... The Jabber based server, build on the XMPP protocol ... support communications between various IM system in a secure manner ... Spark is a cross-platform IM client optimized for business and organizations. It features built-in support for  group chat, telephony integration, and strong security, Spark is a good representative of XMPP clients and has a clear structure for communication ... Openfire ... a Real Time Collaboration server ... instant messaging ... simple to setup and manage”)


	see e.g. Section IIIA: Context “ ... The Jabber/XMPP server also plays the role of the router in the system. XMPP can be passed through a translation gateway allowing the interaction with non-XMPP clients such as MSN or Yahoo Messenger, etc. The cross-system or a cross-product can be realized as well”
	see e.g. Section II: A: Requirements “ ... a pen disc retailer, Alice, in Edinburg is looking for some new pen-disc supplier with a lower cost ... she may discover that the location of one satisfied supplier is next door to her, but others as far away in USA, Japan or China ... Alice can also get some useful information about the pen-disc market in a particular country through  communication with others ... gives users improved convenience for organizing and expanding their future communications and co-operations into a wider area”
).
Although Zhai teaches a platform for enabling enterprises from disparate domains to query about each other’s attributes, communicate, and establish business partnerships regardless of the type of protocol being used because of the utilization of a translation gateway, Zhai strongly suggests but does address the details of a particular partnership and/or collaboration, and therefore does not expressly disclose:
	defining, by the gateway server, a partnership between the source enterprise and the target enterprise based on a response from the target enterprise accepting the partnership request;

	determining, by the gateway server, based on the defined partnership, that the different modes of communication are approved modes of communication for use between the source user and the target user; and

	in response to the determination, enabling, by the gateway server, communications between the source user and the target user based on the defined partnership

	However in analogous art, Morris discloses:

	defining, by the gateway server, a partnership between the source enterprise and the target enterprise based on a response from the target enterprise accepting the partnership request (Morris; Morris teaches a platform and/or server providing a conduit (e.g. gateway) which enables enterprises  to define partnerships after an initial invitation;

	see e.g. Column 3, Lines 46-51 “The proposal may include one or more parameters descriptive of the proposed activity. A response, such as an acceptance, a rejection, or a counterproposal”; 

	see e.g. Column 6, Line 59 “… recipient of the proposal ..”

	see e.g. Column 11, Lines 4-9 “The next parameter in the TLV filed is called “Invitation”. This is an arbitrary text string and is generally used to communicate in human-readable language …”
	see e.g. Column 10, Lines 4-8 “The Rendezvous protocol is not limited to the seven standard service types described above. Possible implementations include allowing user, for example, by accessing a special purpose users interface, to create their own UUIDs and corresponding Applications”);

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhai with Morris’ partnership and/or collaboration scheme. The motivation being the combined solution provides increased efficiencies for potential enterprise partners in disparate domains to conduct fine detailed and granular negotiations with respect to collaborations and/or partnerships.

	Although Zhai in view of Morris provides for one of ordinary skill in the art to create and define partnerships with proposals based  and communicate from different domains regardless of the type of protocol because of the utilization of the translation gateway supporting a plurality of types of communication protocols (see e.g. Zhai) , Morris does not expressly disclose:

	determining, based on the defined partnership, that the different modes of communication are approved modes of communication for use between the source user and the target user; and

	in response to the determination, enabling communications between the source user and the target user based on the defined partnership

However in analogous art Keltner also addresses a plurality of types of communication modes with associated protocols and discloses:
approved modes of communication (Keltner, Keltner teaches communication modes requiring authorization between various entities and/or users;
see [0073]) “… a user has an account that authorizes the user to access one more of the communication services provided by the system based on their account type" 
see [0054]  " … session management component 208 includes a messaging service ... provides a session complying with as Session Initiation Protocol (SIP)  …”; 
see e.g. [0055] “…messaging protocols with which the session management component 208 establishes sessions include, but are not limited to, protocols such as the ...  Oscar protocol; …  the Extensible Messaging and Presence Protocol XMPP …” 
see e.g. [0029] “... Oscar client ...")
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhai with Keltner’s approval system. The motivation being that the combined invention provides for increased efficiencies in managing communications between enterprises and/or partners as the entities are able to perform communications based on an authorized mode of communication and/or protocol. More importantly the combined solution meshes well as both Zhai and Keltner appreciate the strategic importance of communication protocols comprising XMPP.
	determining, by the communication server, based on the defined partnership, that the different modes of communication are approved modes of communication for use between the source user and the target user (The combined solution provides for determining authorized and approved modes of communication between source and target users per Keltner’s authorization scheme;

	see [0073]) “… a user has an account that authorizes the user to access one more of the communication services provided by the system based on their account type" 
see [0054]  " … session management component 208 includes a messaging service ... provides a session complying with as Session Initiation Protocol (SIP)  …”; 
see e.g. [0055] “… Oscar protocol; … XMPP …” 
	see e.g. [0029] “... Oscar client ..."); and

	in response to the determination, enabling, by the gateway server, communications between the source user and the target user based on the defined partnership (The combined solution based upon the authorization scheme provided by Keltner provides for subsequent communication between the source user and the target user based on the defined partnership per Zhai and Morris)


	Regarding claim 22, Zhai in view of Morris and in further view of Keltner disclose the computer-implemented method of claim 21, wherein the source enterprise and the target enterprise utilize different communication protocols (Zhai; Zhai teaches a platform  comprising a translation gateway where one enterprise may utilize the XMPP protocol and the other enterprise does not utilize the XMPP protocol;

	see e.g. Section IIIA: Context “ ... The Jabber/XMPP server also plays the role of the router in the system. XMPP can be passed through a translation gateway allowing the interaction with non-XMPP clients such as MSN or Yahoo Messenger, etc. The cross-system or a cross-product can be realized as well”)

	Regarding claim 23, Zhai in view of Morris and in further view of Keltner disclose the computer-implemented method of claim 21, wherein enabling electronic communications between the source user and the target user further comprises translating communications between a first communications protocol used by the source user and a second communications protocol used by the target user (Zhai; Zhai’s gateway comprises translation capabilities to facilitate two enterprises utilizing different protocols;

	see e.g. Section IIIA: Context “ ... The Jabber/XMPP server also plays the role of the router in the system. XMPP can be passed through a translation gateway allowing the interaction with non-XMPP clients such as MSN or Yahoo Messenger, etc. The cross-system or a cross-product can be realized as well”).
	
	Regarding claim 24, Zhai in view of Morris and in further view of Keltner disclose the computer-implemented method of claim 23, wherein the first communication protocol and the second communication protocol are selected from a group consisting of extensible messaging and presence protocol (XMPP) (Zhai; Zhai teaches communication protocol comprising XMPP;
	See e.g. Section III:Context: “ .. XMPP is the abbreviation of the “Extensible Messaging and Presence Protocol” It uses Extensible Markup Language (XML) for  near-real-time messaging, presence, and request/responses services ... XMPP Network ... XML streams over TCP ...”), however even though Zhai recognizes the utilization of non XMPP protocols which are supported by a translation gateway, Zhai does not teach every conceivable protocol (The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. This is equally true whether the claimed invention is directed to a product or a process”) and therefore does not expressly disclose session initiation protocol (SIP), and open system for communication in real time (OSCAR) protocol.
	However in analogous art Keltner discloses:

	open system for communication in real time (OSCAR) protocol (Keltner; Keltner teaches OSCAR, SIPS, and XMPP protocols
	see [0054]  " … session management component 208 includes a messaging service ... provides a session complying with as Session Initiation Protocol (SIP)  …”; 
see e.g. [0055] “…messaging protocols with which the session management component 208 establishes sessions include, but are not limited to, protocols such as the ...  Oscar protocol; …  the Extensible Messaging and Presence Protocol XMPP …” 
see e.g. [0029] “... Oscar client ...")

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhai with Keltner’s protocols. The motivation being the combined solution provides for increased efficiencies of communication between the Enterprise entities associated with domains explicitly taught by Zhai.

	
	

	Regarding claim 28, Zhai in view of Morris and in further view of Keltner disclose the computer-implemented method of claim 21, further comprising:

	providing a searchable user directory, wherein the user directory lists a plurality
of enterprise users (Zhai; Zhai teaches a  searchable directory comprising profiles and/or attributes of enterprises;
(Zhai teaches a server comprising a directory of candidates [i.e. enterprises] with associated profiles; 
see e.g. Page 3, Column 1 “… all of the users with their essential information, such as name, contact address, and IP address, will be classified into different groups and sub-groups …”
see e.g. Page 3, Column 2 “… located server types, gateways and IP addresses, will be saved and classified into the appropriate groups or sub-groups on the New-Openfire server ..” Enterprise profiles comprise the “personal introduction” data from user registration of an IM account; 
see e.g. Page 3, Column 2 “… static personal introductions recorded when a user registers an IM account …”  
Zhai teaches the server stores Enterprise profiles comprising communication attributes regarding an enterprise; 
see e.g. Page 4, Column 1 “ … list for each candidate’s information, checking for the candidate’s IM account, the located server type, any gateway’s information for communication between different Jabber servers, for translation on foreign servers, and especially the IP address”
Zhai teaches the Enterprise profiles are utilized to generates a potential candidate list [i.e. partner list] for potential collaboration or business activities; 
see e.g. Page 4, Column 1 “… the server will be able to generate an IP list of candidates … The coordinate list of the expected candidates  will be forwarded into the New Spark client for creating the map. It will draw a coloured spot to represent each candidate based on their status or other relevant information on the suitable map. As a result the user can get visualized location information of the expected candidates on their client interface which will allow them to effectively manage and arrange their future collaborative working, meeting, or business cooperating etc.”)
; and
	enabling electronic communications between at least two of the plurality of
enterprise users (Zhai; Subsequent to searching the directory an entity is readily able to communicate with another enterprise;
see e.g. Page 4, Column 1 “ … list for each candidate’s information, checking for the candidate’s IM account, the located server type, any gateway’s information for communication between different Jabber servers, for translation on foreign servers, and especially the IP address”).
	Regarding claim 29, Zhai in view of Morris and in further view of Keltner disclose the computer-implemented method of claim 21, further comprising providing an enterprise profile directory of a plurality of enterprises, the enterprise profile directory including a plurality of searchable profiles associated with the plurality of enterprises (Zhai;
see e.g. Fig. 1: Use case diagram for the pen-disc example:
“Search Pen disc Supplier”
“Get candidate information”

see e.g. Column 2, Page 3 to Column 1, Page 4 “ ... located server types, gateways and IP addresses, will be saved and classified into the appropriate sub-groups on the New-Openfire server ... realize efficient candidates searching crossing multi-IM systems ...”
see e.g. Fig. 5: Location Aware Displaying
see e.g. Page 3, Column 1 “… all of the users with their essential information, such as name, contact address, and IP address, will be classified into different groups and sub-groups …”
see e.g. Page 3, Column 2 “… located server types, gateways and IP addresses, will be saved and classified into the appropriate groups or sub-groups on the New-Openfire server ..” Enterprise profiles comprise the “personal introduction” data from user registration of an IM account; 
see e.g. Page 3, Column 2 “… static personal introductions recorded when a user registers an IM account …”  
Zhai teaches the server stores Enterprise profiles comprising communication attributes regarding an enterprise; 
see e.g. Page 4, Column 1 “ … list for each candidate’s information, checking for the candidate’s IM account, the located server type, any gateway’s information for communication between different Jabber servers, for translation on foreign servers, and especially the IP address”
Zhai teaches the Enterprise profiles are utilized to generates a potential candidate list [i.e. partner list] for potential collaboration or business activities; 
see e.g. Page 4, Column 1 “… the server will be able to generate an IP list of candidates … The coordinate list of the expected candidates  will be forwarded into the New Spark client for creating the map. It will draw a coloured spot  to represent each candidate based on their status or other relevant information on the suitable map. As a result the user can get visualized location information of the expected candidates on their client interface which will allow them to effectively manage and arrange their future collaborative working, meeting, or business cooperating etc.”

	Regarding claim 30, claim 30 comprises the same and/or similar subject matter as claim 21 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 31, claim 31 comprises the same and/or similar subject matter as claim 22 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 32, claim 32 comprises the same and/or similar subject matter as claim 23 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 33, claim 33 comprises the same and/or similar subject matter as claim 24 and is considered an obvious variation; therefore it is rejected under the same rationale.


	Regarding claim 37, claim 37 comprises the same and/or similar subject matter as claim 21 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 39, claim 39 comprises the same and/or similar subject matter as claim 23 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 40, claim 40 comprises the same and/or similar subject matter as claim 24 and is considered an obvious variation; therefore it is rejected under the same rationale.
		
	Claims 25 and 34 are rejected under 35 USC 103 as being unpatentable over Zhai in view of Morris and in further view of Keltner and in further view of Thurm (US 2009/0241166)

	Regarding claim 25, Zhai in view of Morris  and in further view of Keltner disclose the computer-implemented method of claim 21, wherein prior to enabling electronic communications between the source user and the target user (Zhai, Per Claim 1),  Zhai does not expressly disclose the method further comprises verifying that the source enterprise and the target enterprise are in the partnership with one another by identifying the first domain and the second domain.
	However in analogous art Thurm discloses:

	verifying that the source enterprise and the target enterprise are in the partnership with one another by identifying the first domain and the second domain (Thurm; Thurm within the context of collaboration and/or partnerships associates domains with particular enterprises and/or business partners/collaborator which one of ordinary skill in the art may use for identification, validation, and/or business mapping relationships;

	see e.g. [0004] “... Trust realms between the dynamically resolved appropriate administrative domains are automatically derived based on the role information and the interactions ...”
	see e.g. [0040] “ ... Fig. 4A ... specifies a collaboration among administrative domain of various enterprises ... the on-line book retailer 405 outsources inventory management functions to a third-party inventory management system 415 ... a collaboration between the online book retailer 405, the inventory management system 415 ...”
	see e.g.  [0038] “A generic process involving secured interactions between generic administrative domains is modeled (310) ... specifies role information for each of the administrative domains ...”
	see e.g. [0021], [0024];
	see e.g. Claim 5 “ ... determining that a collaboration between any two of the dynamically resolved administrative domains has ended ...”
	see e.g. [0005], [0006]).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhai with Thurm’s scheme. The motivation being the combined invention provide for increased efficiencies of managing and participating in enterprise partnerships.
	
	Regarding claim 34, claim 34 comprises the same and/or similar subject matter as claim 25and is considered an obvious variation; therefore it is rejected under the same rationale.


	


	
	Claims 26 and 35 are rejected under 35 USC 103 as being unpatentable over Zhai in view of Morris and in further view of Keltner and in further view of Gao (US 8,694,658)

	The Examiner notes Gao is recited on the Applicant’s IDS submitted on 12/01/2020

	Regarding claim 26, Zhai in view of Morris and in further view of Keltner disclose the computer-implemented method of claim 21, however Zhai does not expressly disclose wherein subsequent to defining the partnership, the method further comprises storing an indication of the defined partnership in a database associated with the gateway server.

	However in analogous art Gao  discloses:

	wherein subsequent to defining the partnership, the method further comprises storing an indication of the defined partnership in a database associated with the gateway server (Gao; Gao teaches the storage of a policy which provides an indication if a defined partnership exists as the policy may determine if two different enterprises at two distinct endpoints may communicate

	see e.g. Column 1, Lines 53 – Column 2, Line 2 “ ... determining, via a selected policy element within the policy element, whether a requested communication session is prohibited or conducted between the endpoints ...”

	see e.g. Column 3, Lines 9 -13 “ ... B2B protocols  ... all scenarios in which there are two distinct entities, which seek to communicate with one another ...”

	see e.g. Column 4, Lines 6 – 13 “ ... endpoints could belong to different organizations/enterprises ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhai with Gao’s partnership indicator. The motivation being the combined invention provides for increased efficiencies in managing communication between enterprise domains.

	Regarding claim 35, claim 35 comprises the same and/or similar subject matter as claim 26 and is considered an obvious variation; therefore it is rejected under the same rationale.
	
	Claims 27, 36, and 38 are rejected under 35 USC 103 as being unpatentable over Zhai in view of Morris and in further view of Keltner and in further view of Onder (US 2013/0046683)

	Regarding claim 27, Zhai in view of Morris and in further view of Keltner disclose the computer-implemented method of claim 21, but does not expressly disclose further comprising receiving, at the gateway server, from at least one of the source enterprise and the target enterprise, a request to terminate the partnership.
	
	However in analogous art Onder discloses:

receiving, at the gateway server, from at least one of the source enterprise and the target enterprise, a request to terminate the partnership (Onder; Onder teaches an action or command to terminate a relationship between two entities;

	see e.g. [0063] “ .... partnership 401 ( a company that wants to become a marketing partner) .. pre-trust status ...”
	see e.g. [0044] “ ... actions that need to be taken (request content changes, end the partnership ...”).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhai with Onder’s termination partnership scheme. The motivation being the combined solution provides for increased efficiencies in managing partnerships.

	Regarding claim 36, claim 36 comprises the same and/or similar subject matter as claim 27 and is considered an obvious variation; therefore it is rejected under the same rationale.
	Regarding claim 38, claim 38 comprises the same and/or similar subject matter as claim 27 and is considered an obvious variation; therefore it is rejected under the same rationale.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449